DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-5, 7-16, 20-27 are objected to because of the following informalities: 
Claim 1 recites “at least two noninstrusive laminar anchors which can be placed nonintrusive” in lines 3-4.  For clarity of a functional recitation, it will be intpereted as “at least two nonintrusive laminar anchors configured to be placed nonintrusive”.
Claim 1 recites “nonintrusive lateral mass anchors which can be placed on the lateral masses” in lines 5-6.  For clarity of a functional recitation, it will be interpreted as “nonintrusive lateral mass anchors configured to be placed on the lateral masses”.
Claim 1 lines 9-12 recite the limitation "wherein changing the positions of the laminar anchors with respect to the lateral mass anchors resulting in elevation of the spinolaminar arch created by the laminotomies where the elevation resulting in decompression of the neural elements contained within the spinal canal”.  For clarity, the claim will be interpreted as “wherein changing the positions of the laminar anchors with respect to the lateral mass anchors results in elevation of the spinolaminar arch created by the laminotomies, the elevation resulting in decompression of the neural elements contained within the spinal canal”.
Claim 3 recites in part “The device for achieving precisely placed laminotomies in Claims 2, which is monolithic” and will be interpreted as “The system of claim 2, wherein the plate-like component is monolithic”.

Claim 5 recites “The system of devices of Claim 4 further including a device for achieving precisely positioned laminotomies further comprising a tube-like cylindrical drill guide”, and will be intpereted as “The system of claim 4, further comprising a tube-like cylindrical drill guide”.
Claim 7 recites in part “wherein those jaws then being coupled by a transverse axis” and will be interpreted as “wherein the sublaminar jaw and the dorsal laminar jaw are coupled by a transverse axis”.
Claim 8 recites in part “The sublaminar jaw in Claim 7 of the laminar anchor, which is a thin plate which is itself provided with a leading end” and will be interpreted as “The laminar anchor of claim 7, wherein the sublaminar jaw is a thin plate comprising a leading end”.
Claim 9 recites in part “The leading end of the sublaminar jaw in Claim 8, wherein said leading end is” and will be interpreted as “The laminar anchor of claim 8, wherein said leading end is”.
Claim 10 recites in part “The central body in Claim 8, which is configured to be positioned” and will be interpreted as “The laminar anchor of claim 8, wherein the central body is configured to be positioned”.
Claim 11 recites in part “The trailing end in Claim 8 of said sublaminar jaw which is configured” and will be interpreted as “The laminar anchor of claim 8, wherein the trailing end is configured”. 

Claim 13 recites in part “The axis in Claim 7 which is positioned” and will be interpreted as “The laminar anchor of claim 7, wherein the transverse axis is positioned”.
Claim 14 recites in part “The dorsal laminar jaw in Claim7, which is provided with a leading end” and will be interpreted as “The laminar anchor of claim 7, wherein the dorsal laminar jaw comprises a leading end”.
Claim 15 recites in part “The leading end in Claim 14 of the dorsal laminar jaw, which is provided with tooth-like projections” and will be interpreted as “The laminar anchor of claim 14, wherein the leading end of the dorsal laminar jaw further comprises tooth- like projections”.
Claim 16 recites in part “The central body of the dorsal laminar jaw in Claim 14, which is configured to be positioned” and will be interpreted as “The laminar anchor of claim 14, wherein the central body of the dorsal laminar jaw is configured to be positioned”.
Claim 20 recites in part “The lateral mass anchor in Claim 1, wherein said lateral mass anchor” and will be interpreted as “The system of claim 1, wherein said lateral mass anchor”.
Claim 21 recites in part “The medial element in Claim 20 of the lateral mass anchor which is configured to be insinuated through” and will be interpreted as “The system of claim 20, wherein the medial element of the lateral mass anchor is configured to be insinuated through”.
Claim 22 recites in part “The medial element in Claim 21 of the lateral mass anchor which is C-shaped” and will be interpreted as “The system of claim 21, wherein the medial element of the lateral mass anchor is C-shaped”.  

Claim 23 recites in part “towards the anteriormost” and will be interpreted as “towards the anterior-most”.
Claim 24 recites in part “The trailing end in claim 21 of the medial element of the lateral mass anchor which is configured to” and will be interpreted as “The system of claim 21, wherein the trailing end of the medial element of the lateral mass anchor is configured to”.
Claim 25 recites in part “The lateral element in Claim 20 which is also provided with a leading end which may be provided with a slight incline” will be interpreted as “The system of claim 20, wherein the lateral element further comprises a leading end, wherein the leading end is provided with a slight incline”.
Claim 25, line 3 recites in part “this leading end which also may be provided with ridges” will be interpreted as “the leading end further comprising ridges”.
Claim 26 recites in part “The lateral element in Claim 20 which is also provided with a central body, which may be somewhat expanded” will be interpreted as “The system of claim 20, wherein the lateral element further comprises a central body which may be somewhat expanded”.
Claim 27 recites in part “The lateral element in Claim 20 which is provided with a trailing end which is monolithic” and will be interpreted as “The system of claim 20, wherein the lateral element comprises a trailing end”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites in part “means for locking said lateral mass laminar anchors and said anchors in position”.  This limitation meets the three-prong test discussed above because the “means for” language is not modified by sufficient structure, and will therefore be interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 13, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 12, the “means for” limitation is indefinite because the specification does not disclose structure for performing the claimed function and thus the scope of the claims cannot be determined.  Claims 2-6 and 20-27 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend from claim 1.
Claim 1, lines 12-13 recites the limitation "said lateral mass laminar anchors”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “said lateral mass laminar anchors” will be interpreted as “said laminar anchors”.
Claim 1, line 13 recites the limitation "and said anchors in position”.  It is unclear which anchors are being referred to (laminar anchors or lateral mass anchors).  For the purpose of examining the claim, “and said anchors in position” will be interpreted as “and said lateral mass anchors in position”.
Claim 2, line 1 recites “The system of Claim 1 wherein the device for precisely placed laminotomies comprises a substantially flattened, plate-like component”.  There is insufficient 
Claim 6, lines 1-3 recite “The tube-like/tubular cylindrical guide in Claim 5, which is provided with a leading end and a trailing end, the leading end being slidably coupled to the plate-like component of the device”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, claim 6 will be interpreted as “The system of claim 5, wherein the tube-like cylindrical drill guide comprises a leading end and a trailing end, the leading end being slidably coupled to the plate-like component”.
Claim 13 recites in part “the long axis of the jaws”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the long axis of the jaws” will be interpreted as “a long axis of the jaws”.  
Claim 17 recites “which is provided with apertures on its lateral aspects which are configured to accommodate an axis disposed through these apertures as well as apertures in the sublaminar jaw that aperture then continuous with a channel which extends through the trailing end of the dorsal laminar jaw and is continuous with the channel provided to the trailing end of the sublaminar jaw”.  It is unclear as to what is being claimed.
 	Claim 18 recites “The trailing end in Claim 14 of the screw in Claim 1 which is expanded and configured to interact with the trailing ends of the sublaminar and dorsal laminar jaws in a manner such that advancing the screw in Claim 1 through the apertures compels the jaws towards each other to form a substantially closed clamp around the target lamina.”  It is unclear as to what is being claimed.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 7 recites in part “compels the jaws to approach each other and form a grip around said target lamina”…”create secure clamp against the inferior edge of the target lamina”.  A target lamina has been positively claimed and thus the claim is interpreted to read on a human organism.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gately (U.S. Publication No.2008/0103512).
	Regarding claim 7, Gately discloses a laminar anchor (facet clamp 30) comprising a sublaminar jaw (first plate 32), a dorsal laminar jaw (opposing plate 34), wherein the sublaminar jaw and the dorsal laminar jaw are coupled by a transverse axis (see hinge 36 in Figure 3D), and a screw (adjustment screw 14) which is positioned to actuate the anchor such that rotation of the screw compels the jaws to approach each other and form a grip around a target lamina and in that way create a secure clamp against the inferior edge of the target lamina (see para.0020).
Regarding claim 8, Gately further discloses wherein the sublaminar jaw is a thin plate (32) comprising a leading end (see reference numeral 38 in Figure 3C), a central body (see reference numeral 40 in Figure 3C), and a trailing end (see reference numeral 52 in Figure 3C), and is configured to be insinuated along the anterior surface of the target lamina (see Figure 2).
	Regarding claim 9, Gately further discloses wherein said leading end is provided with small teeth-like corrugations configured to create additional friction when placed against a 
Regarding claim 10, Gately further discloses wherein the central body is configured to be positioned against a substantial area of the sublaminar cortical surface of the target lamina (see Figure 2).
	Regarding claim 11, Gately further discloses wherein the trailing end is configured to couple with the dorsal laminar jaw (see Figures 3C and 3D).
Regarding claim 12, Gately further discloses wherein the trailing end comprises a channel which is oriented in the posterior-anterior axis (see Figure 3C).
Regarding claim 13, Gately further discloses wherein the transverse axis (axis of hinge 36 as shown in Figures 3C and 3D) is positioned orthogonal to a long axis of the jaws of the laminar anchor (see Figures 3C and 3D).
Regarding claim 14, Gately further discloses wherein the dorsal laminar jaw (34) comprises a leading end (see bottom reference numeral 38 in Figure 3C), a central body (see bottom reference numeral 40 in Figure 3C), and a trailing end (see reference numeral 46 in Figure 3C).
	Regarding claim 15, Gately further discloses wherein the leading end of the dorsal laminar jaw further comprises tooth-like projections or ridges which are configured to create additional friction against the bony cortical surface but are specifically configured so as to not penetrate cortical surface of bone proper (see jaw section 38 in Figures 3C and 3D, see also para.0024).
.


    PNG
    media_image1.png
    504
    517
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    390
    970
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    438
    1013
    media_image3.png
    Greyscale




Claims 1-6 and 20-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdou (U.S. Patent No.8,801,757 B2).
	Regarding claim 1, Abdou discloses an apparatus or system of devices to provide novel surgical method for use for establishing a decompressive laminoplasty at one or more levels of the cervicothoracic spine comprising: at least two nonintrusive laminar anchors (see annotated Figure 45 below) which can be placed nonintrusive on the lateralmost aspects of a laminae which have undergone laminotomy bilaterally creating a spinolaminar arch; nonintrusive lateral mass anchors (see central members 4510 in Figure 45) which can be placed on the lateral masses which have been divided from the laminae bilaterally; at least two connecting elements (see elements 115 and 4515 in Figure 47) which couple each pair of laminar anchors and said lateral mass anchors in a rotatable, slidable manner; wherein changing the positions of the laminar anchors with respect to the lateral mass anchors resulting in elevation of the spinolaminar arch created by the laminotomies where the elevation resulting in decompression of the neural 
	Regarding claim 2, Abdou further comprising a substantially flattened, plate-like component, which is configured to be placed against the posterior surface of a target lateral mass (see clip members 1805 in Figure 18).
	Regarding claim 3, Abdou further discloses wherein the plate-like component is monolithic and continuous with a curved portion which is configured to be brought against the lateral aspect of the lateral mass (see clip members 1805 in Figure 18).
	Regarding claim 4, Abdou further discloses wherein the plate-like component is provided with calibrations visible on the dorsal surface of the device (see Figure 18).
	Regarding claim 5, Abdou further discloses a tube-like cylindrical drill guide (see sheaths 1619 in Figure 16).
Regarding claim 6, Abdou further discloses wherein the tube-like cylindrical drill guide comprises a leading end and a trailing end, the leading end being slidably coupled to the plate-like component to achieve precisely positioned laminotomies by one or more arc-like couplings (see Figures 16 and 18).
	Regarding claim 20, Abdou further discloses wherein said lateral mass anchor (4510) is provided with a medial element and a lateral element (first and second central members 4510 as shown in Figure 45), those elements being slidably coupled to each other in a fashion so that they may be secured against the lateral mass of a target vertebra (via element 4515).
	Regarding claim 21, Abdou further discloses wherein the medial element of the lateral mass anchor is configured to be insinuated through the laminotomy positioned between the 
	Regarding claim 22, Abdou further discloses wherein the medial element of the lateral mass anchor is C-shaped (see U-shaped slot 4517 in Figure 45).
	Regarding claim 23, Abdou further discloses wherein the leading end of the medial element of the lateral mass is provided with an inclination towards the anterior-most aspect of the medial surface of the lateral mass (see Figure 45).
	Regarding claim 24, Abdou further discloses wherein the trailing end of the medial element of the lateral mass anchor is configured to slidably couple with the lateral element (via element 115).
	Regarding claim 25, Abdou further discloses wherein the lateral element further comprises a leading end (near reference numeral 4510 of second member 4510 in Figure 45), wherein the leading end is provided with a slight incline inwards towards the most anterior aspect of the lateral mass, the leading end further comprising ridges, corrugations, or tooth-like projections that are specifically configured to increase the friction against the cortical surface of the lateral mass (see Figure 45).
	Regarding claim 26, Abdou further discloses wherein the lateral element further comprises a central body which may be somewhat expanded and flattened to be brought against the lateral surface of the lateral mass (near reference numeral 4515 of second member 4510 in Figure 45) .



    PNG
    media_image4.png
    621
    687
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    514
    761
    media_image5.png
    Greyscale

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  


/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773